Citation Nr: 1736902	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-09 597	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to June 1980, from March 1981 to June 1991, and from June 1996 to September 1996, with additional service in the National Guard and Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for left hand and psychiatric disabilities.  In March 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In May 2016 the Board remanded the matters for additional development.  

[The May 2016 Board decision also dismissed an appeal seeking an increased rating for back disability (the Veteran withdrew the appeal on the record at the March 2016 hearing.]

The issue of service connection for a left hand disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of this claim to have had) a chronic acquired psychiatric disability; his diagnosed personality disorder is not a compensable disability.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by a letter dated in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At the hearing before the undersigned, the Veteran was advised of the criteria governing service connection, in accordance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A Bryant-type notice deficiency has not been alleged.

The Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  As was noted in the Board's prior remand, and is discussed in greater detail below, the Veteran's account of alleged stressor event involving his evacuation from a hospital due to scud attack is contradicted by service treatment and personnel records; consequently, the account is deemed not credible.  Additionally, as discussed below, he does not have a current diagnosis of PTSD.  Therefore, further development to corroborate the alleged stressor would only impose unnecessary additional burden on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)). 

The AOJ arranged for VA examinations in February 2013 and in December 2016 (pursuant to the Board's remand instructions).  The Board finds that the reports of those examinations, together, contain sufficient clinical findings and information regarding the history and features of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The record as it stands includes adequate competent evidence to decide the claim.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

As additional VA records were sought/obtained and the necessary medical opinion evidence was obtained, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

The Veteran's STRs include a February 1980 mental status examination report (associated with possible Chapter 13 proceedings for unsatisfactory performance) documenting normal behavior, full alertness and orientation, level mood, clear thinking process, normal thought content, and good mood.  The impression was negative for any significant mental illness; a psychiatric diagnosis was not provided; and the Veteran was found to meet necessary (psychiatric) retention standards.  The narrative portion documents a history of good performance "until quite recently," as well as the Veteran's perception that he and his family received substandard treatment by the military and that job stress was contributing to a deterioration of his family life.  The evaluator concluded that the Veteran did not carry a psychiatric diagnosis of personality disorder at that time, but concluded that rehabilitative efforts would not be effective and recommended administrative separation.  May 1980 STRs and service personnel records document the Veteran's "dissatisfaction with being in the military," the effects of his job-related tension on his family, and his requests for early return of dependents for his family and an administrative discharge for himself, which were granted.  

Psychiatric clinical evaluation on March 1981 re-entry in service was normal; the Veteran denied having any psychiatric issues.  A May 1984 STR notes that he was psychiatrically cleared to attend drill sergeant school.  On June 1986 periodic examination, psychiatric clinical evaluation was again normal; the Veteran was found qualified for retention. 
  
The Veteran's service personnel records reflect that in October 1990, he undertook a permanent change of station to Germany, deploying from there to Saudi Arabia in December 1990.  Orders dated January 2, 1991, document approval effective January 3, 1991, for emergency leave to Ft. Sill, Oklahoma, for a medical emergency there involving his family.  A January 3, 1991, STR notes that on December 20, 1990 he was admitted for a kidney stone.  It states that he was being evacuated by his unit for personal family problems and would receive follow-up at Ft. Sill, Oklahoma.

The nature and extent of the medical issue (involving the Veteran's son) is well documented in letters from the Veteran, his wife, a psychologist and other medical professionals, the son's school principal and guidance counselor, and the Veteran's chaplain and superior officers.  In January 1991, following a period of emergency leave, the Veteran was temporarily attached to a unit at Ft. Sill pending his application for compassionate reassignment, which was ultimately denied.  In April 1991, he applied for a hardship separation. 

The Veteran's May 1991 service separation examination was negative for any psychiatric condition.  In an accompanying report of medical history, he denied any history of psychiatric symptoms and reported that he was in excellent health.  His application for hardship separation was approved for June 1991.

Postservice, an August 1998 VA treatment record notes a diagnosis of prolonged PTSD.  December 1998 and May 1999 VA treatment records note PTSD, stress, and anxiety.  No additional information regarding the basis for the diagnosis, or its etiology, was included.  A May 1999 VA depression screening was negative, and July 2013 depression and PTSD screenings were negative.

In his October 2012 notice of disagreement, the Veteran identified the symptoms he associated with his claimed PTSD, to include difficulty with personal and occupational relationships, crowds, hypervigilance, sleep, and trust.  In an accompanying stressor statement, he described a fear of hostile military activity while stationed in Saudi Arabia and stated that he was medically evacuated from that deployment due to his kidney stones.  

On February 2013 VA (fee-basis) psychiatric examination, the Veteran described a history of several marriages and a "tedious" relationship with his five children.  He reported that he had deployed in support of the Gulf War, but left a week before the fighting started due to a kidney stone.  He denied any history of psychiatric care.

Regarding a stressor, the Veteran reported that he was hospitalized with what was eventually diagnosed as a kidney stone, and that his unit never checked up on him; he reported developing "major trust issues" due to perceived abandonment by his unit.  He related that the hospital he was in was evacuated due to missile attack, and that he was offered the choice of returning to Ft. Sill, where his family lived, or returning to Germany.  The examiner noted that the Veteran's stressor was specifically related to his frustration with how his unit treated him while he was ill and not to a fear of hostile military or terrorist activity.

Regarding the criteria for a diagnosis of PTSD under the DSM-IV, the examiner noted that the Veteran's symptoms did not meet criteria B, C, E, or F.  While symptoms of anxiety, suspiciousness, and chronic sleep impairment were noted, they were not associated with a psychiatric diagnosis.  The examiner concluded that the Veteran did not have a diagnosis of a psychiatric disorder, to include PTSD, that conformed to the DSM-IV criteria.  

At the March 2016 Board hearing, the Veteran's representative acknowledged that the Veteran had not received any other psychiatric diagnosis (other than PTSD).  The Veteran testified that when he was hospitalized during Desert Storm, there was a scud attack and he did not have protective gear.  He described persistent feelings of anxiety and a sense of impending doom.  He stated that he did not open up to the VA examiner, and that the characterization of his stressor by the examiner was inaccurate.  The Board remanded the matter for an examination and opinion by a different examiner.

On December 2016 VA psychiatric examination, the Veteran reported a family history of 4 marriages (to two women) and five children.  He reported intentionally limited contact with any of his children (even though two daughters live with him).  He reported that he left his birth family in 1975 "for a reason" and that he was arrested as a juvenile for breaking and entering.  He reported difficulty adapting to military life, to include disciplinary action, and present difficulty interacting with others.

The examiner noted the February 1980 mental status evaluation, to include the absence of a diagnosis at that time.  The examiner addressed postservice VA treatment records noting a diagnosis of PTSD, but explained that there was no evidence as to what symptoms were present or the basis for such diagnosis (i.e., evaluation against the clinical criteria).  (The Veteran stated that the diagnosis arose during marital counseling.)

Regarding the claimed stressor, the Veteran reported that while he was hospitalized in Saudi Arabia, his hospital came under scud attack and he did not have appropriate protective equipment.   The examiner confirmed that this stressor would be adequate to support the diagnosis of PTSD, as it is related to a fear of hostile activity.  However, the examiner concluded that criteria C, D, E, F, G, and H were not met.  Notably, the Veteran stated that he does not often think about his deployment experiences.  It was further noted that while the Veteran stated that he tries to avoid reminders of military service, such as loud explosions, he chose to work at, and live near, Ft. Sill, where such reminders are common.  Consequently, the examiner opined that the Veteran did not have a diagnosis of PTSD conforming to DSM-5 criteria.

The examiner noted symptoms of depressed mood, anxiety, and suspiciousness, which she attributed to a diagnosis of antisocial personality disorder.  The examiner explained that while the Veteran reported stressful events, he does not describe symptoms (such as engaging in persistent avoidance of situations or negative changes in thinking or mood) that would support a diagnosis of PTSD.  The examiner opined that the symptoms described by the Veteran (including being more easily angered and watchful than other people, indifferent to family, and having a history of poor relationships with others) were better attributed to the diagnosed personality disorder, and that such disorder began in childhood and has persisted since.  The examiner noted that reported nightmares related to deployment, alone, did not meet the criteria for a diagnosis of any psychiatric disability, and that his sleep impairment is impacted by other (physiological) medical conditions.  

During his pursuit of this claim, the Veteran has described several stressor events: (1) a scud missile attack requiring evacuation of the hospital in which he was receiving care (directly leading to his return to Ft. Sill); (2) evacuation to Ft. Sill due to his own medical condition (kidney stone); (3) frustration and "loss of trust" due to his unit's failure to attend to him while hospitalized with a kidney stone; and (4) fear of hostile military or terrorist activity while deployed in Saudi Arabia.  

Of the described events, the first two are clearly and unequivocally contradicted by the Veteran's STRs and personnel records which, as described above, document that he left Saudi Arabia on emergency leave for a family emergency, and not because he required special medical attention (although follow-up for a kidney stone was to be provided at Fort Sill) or as a result of missile attack on the facility in which he was receiving care.  Regarding the third claimed stressor, the February 2013 examiner noted that it does not involve a fear of hostile military or terrorist activity, and did not meet the diagnostic criteria then in effect for PTSD.  Thus, further development to corroborate those stressors is not necessary.  

The fourth stressor does involve fear of hostile military or terrorist activity, is not inherently inconsistent with the nature of the Veteran's service, and would be adequate to support a diagnosis of PTSD.  However, even assuming, arguendo, that the Veteran's reports of being subjected to missile attacks while hospitalized and lacking protective equipment are credible (the Board is not making such finding without verification, given the lack of credibility with respect to the first two claimed stressors), the December 2016 examiner, who considered such stressor, determined that the Veteran nonetheless does not meet the DSM-5 criteria for a PTSD diagnosis.  The December 2016 examiner noted that the 1998 diagnosis of PTSD in the record was without any explanation as to symptoms upon which it was based.  Assuming that the prior 1998 diagnosis of PTSD was accurate, there is no evidence that it was based on events during active service (the Veteran reported it was related to marital strife) or that remains a current diagnosis during the pendency of this appeal.  Consequently, the Board finds that there is no current medical diagnosis of PTSD of record during the appeal period, and that service connection for such disability is not warranted.  

Regarding psychiatric disability other than PTSD, the Veteran acknowledged during the Board hearing that no other (compensable) psychiatric disability has been diagnosed, which is consistent with his postservice treatment records associated with his claims file and the findings of both VA examiners, who acknowledged psychiatric symptoms, but opined that there was no corresponding diagnosis (of a compensable psychiatric disability).  Furthermore, pursuant to the Board's prior remand, the December 2016 examiner explained that the Veteran's symptoms, to include those presenting during active service, were either associated with a newly diagnosed personality disorder (which is not a compensable disability under 38 C.F.R. § 3.303(c)); were associated with physiological complaints; or are inadequate to support a diagnosis of psychiatric disability. 

In summary, the competent (medical) evidence in the record is silent for any diagnosis of a compensable psychiatric disability during the appeal period (and silenct for any such disability superimposed on the Veteran's diagnosed personality disorder).  Therefore, the threshold requirement for substantiating a claim of service connection is not met; the Veteran has not presented a valid claim of service connection for a psychiatric disability.  See Brammer, supra.  Consequently, the preponderance of the evidence is against his claim, and the benefit of the doubt doctrine does not apply.  The appeal in this matter must be denied.

ORDER

Service connection for a psychiatric disability, claimed as PTSD, is denied.


REMAND

The Board finds that further development of the record is necessary for a proper adjudication of the left hand claim.  Specifically, upon careful re-review of the record, it appears that a particularly difficult-to-read June 1998 VA treatment record (when considered in the context of other, more legible notations on other pages in the same document) attributes a lack of left hand grip strength (one of the Veteran's symptomatic complaints) to a left arm fracture, on a secondary basis; the Veteran has established service-connection for [residuals of] a left arm fracture.  The June 1998 VA treatment record did not identify a diagnosis associated with the reported symptoms, and it is not clear that the December 2016 examiner considered that record.  Consequently, remand for a supplemental opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all records of VA treatment the Veteran has received for left hand disability (that are not already associated with the record) and ask him to provide releases for VA to obtain any pertinent private treatment records.  The AOJ should secure complete records from the providers identified.  If any such records are unavailable the reason should be noted in the record, and the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received. 

2.  When the development requested above is completed, the AOJ should arrange for an orthopedic examination of the Veteran (with neurological consult if deemed necessary) to determine the nature and likely etiology of any left hand disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on examination of the Veteran and review of his claims file (to specifically include STRs noting a cat bite in May 1978, a May 1981 crush injury, a November 1987 fall on the ice, a November 1990 growth on the left hand, and several notations of left arm/hand pain and paresthesia), the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each left hand disability found/shown by the record.

(b) Please identify the likely etiology for each left hand disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that the disability began in (or is otherwise related to) the Veteran's military service, or is secondary to a service-connected disability (such as a left arm fracture)?  In responding, the examiner should address the June 1998 VA treatment record attributing the symptom of reduced left hand grip strength to prior left arm fracture.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


